DETAILED ACTION
The following is a Supplemental Non-Final Office action which replaces the Non-Final Office action filed 9/29/21. Claims 1-15 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-15 are objected to because of the following informalities:
Claims 1, 2, 4, 5, and 7-9 recite the limitation “the system under test”. The examiner notes that while there is “a system”, it is unclear if there is support for “the system under test”. The examiner suggest changing “a system” to “a system under test” in claims 1 and 8 and therefore all instances of “the system” to “the system under test” or alternatively, changing “the system under test” to “the system being tested”, given that SUT or “system under test” is a well-known term in the art.
Claim 6 is dependent upon claim 1 and then later upon any one of the preceding claims which renders the claim unclear. The examiner also notes that each other instance of the claims depending upon multiple claims was removed and it seems this instance was missed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 8 and 9, 11, and 15. The examiner notes that claims 11 and 15 include the “configured to” language by their dependence upon claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 10, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method of testing a system”. The claim(s) recite(s) the limitations of “creating a model of the system under test” and “performing static code analysis on the system to generate one or more alerts”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and/or a mathematical concept. That is, other than reciting “a system” in claim 1, “an electronic device” and “computer system” in claims 10 and 13, and “a computer program product” and “system” in claim 14, nothing in the claim elements precludes the steps from practically being performed in the mind or from being mathematical concepts. For example, but for the generic computer component language listed above, the claims encompass the user manually modeling a system and performing an analysis of computer code. The mere nominal recitation of generic processors does not take the claim limitations out of the mental processes grouping or the mathematical concept grouping. Thus, the claim recites a mental process, concepts that may be performed in the human mind, in this case being evaluation and judgment, and a mathematical concept, in this case a mathematical calculation in the form of an algorithm to create a model of a system and another algorithm to perform static code analysis on the system to determine alerts.
This judicial exception is not integrated into a practical application because the additional elements recited including “a system” in claim 1, “an electronic device” and “computer system” in claims 10 and 13, and “a computer program product” and “system” in claim 14 are recited at a high 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “using the alerts to adapt the model of the system”, “using the adapted model of the system to generate a test suite”, and “executing the test suite” are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 8, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a system test kit”. The claim(s) recite(s) the limitations of “perform static code analysis on the system to generate an alert indicative of an error in the system under test and wherein the alert is used to adapt a model”. This limitation, as drafted, is 
This judicial exception is not integrated into a practical application because the additional elements recited including “a system test kit” in claim 8, “an electronic device” and “computer system” in claim 11, and “a computer program product” and “system” in claim 15 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of processing data (generation of a node map, i.e. a graph for display). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
“generate a test suite from a model of the system thus adapted on the basis of the alert, for execution on the system under test” are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more (The electronic device may be any one of a kitchen appliance, a washing machine, a dishwasher, a tumble dryer, a refrigerator, a freezer, a cooker, a lighting, heating, ventilation, air conditioning and/or hot water system, a water softener, a security system, a home entertainment system comprising at least one of a home cinema system and a hi-fi audio system, a television, an audio-visual device, a still or video camera, a portable navigation device, a games console, an ebook reader, a mobile phone, a vehicle control system, a medical device, a home automation system, a vending machine, an automatic teller machine and a sales checkout machine. In general, the electronic device may be any electronic device comprising embedded device software, sometimes also known as firmware, which is subject to continuous revision, p. 6).

Claims 1-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 10, 11, 14, and 15, the claimed system has been read in view of applicant's specification (p. 6-7). The claimed apparatus appears to include elements which could be interpreted as including only software. Software is not one of the four categories of invention and therefore these claims are not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. The examiner notes that “An electronic device comprising a computer program, code, system or software” in claims 10 and 11, and 
Regarding claim(s) 14 and 15, the claim(s) is(are) drawn to a "computer program product". The specification is silent regarding the meaning of this term. Thus, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media as they would be understood by one of ordinary skill in the art (See MPEP §2111.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Patent No. 5,500,941) in view of Barsness (U.S. Patent Application Publication No. 2017/0308457).
Regarding claim 1, Gil discloses a method of testing a system, the method at least comprising:
creating a model of the system under test (The system specification 11 and the input domain 12 are used as the basis to construct a usage model structure 14 that describes the interaction from the user community 13. The usage model structure 14, along with pertinent data collected from the user community 13, is used to estimate usage model statistics 15. The usage model structure 14 and the usage model statistics 15 are then combined, and the combined usage model is subjected to rigorous analysis 16 to determine its ability to accurately characterize actual usage patterns, col. 3, ln. 25-35, system functionality is modelled as states and transitions, col. 5, ln. 35-36);
using the alerts to adapt the model of the system (the efficiency of usage testing is gained by detecting the failures that are most likely to effect the final user, col. 5, ln. 43-45, col. 7, ln. 58-59);
using the adapted model of the system to generate a test suite (test sequences, col. 6, ln. 23-24, col. 7, ln. 49-57); and
executing the test suite thus generated on the system under test (run all the test cases, col. 7, ln. 54-60).
Gil does not expressly disclose performing static code analysis on the system to generate one or more alerts, each of the one or more alerts being respectively indicative of a respective error in the system under test, but does, however disclose locating potential failures (The objective of the testers, therefore, is to locate as many potential failures as possible, col. 1, ln. 67 - col. 2, ln. 1).
Barsness teaches that it was known in the art to perform static code analysis on the system to generate one or more alerts, each of the one or more alerts being respectively indicative of a respective error in the system under test (More particularly, in certain embodiments a static code analysis tool may 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Gil by including the static code analysis as taught by Barsness.
One of ordinary skill would have been motivated to make the combination, in order to save bandwidth, processing, or memory and improve performance or efficiency ([0037], Barsness).
Regarding claim 2, Gil discloses creating a model of the system under test as a Markov chain model, wherein the Markov chain model models the system under test as a finite state machine which can exist in a finite number of different states and which has an operational profile, the operational profile being indicative of the respective statistical probability of the finite state machine being in each one of the different states; and using the one or more alerts to adapt the operational profile of the finite state machine by changing a respective one or more of the statistical probabilities (Markov chains, repeated iterations, col. 6, ln. 30-42).
Regarding claim 3, Gil discloses changing the statistical probability of the finite state machine being in one of the different states in proportion to the number of alerts for that state (refinement of estimated probabilities, col. 6, ln. 36-42).
Regarding claim 4, Gil discloses wherein the adapted model of the system comprises one or more test scripts and wherein the method comprises: using at least one of the test scripts from the adapted model to generate the test suite; and executing the test suite on the system under test using test automation (col. 6, ln. 23-29).
Regarding claim 7, Gil discloses wherein the system under test is a computer program, code, system or software embedded in an electronic device (col. 1, ln. 10-14).
Regarding claim 8, Gil discloses a system test kit comprising:

a model-based test tool, wherein the model-based test tool is configured to generate a test suite from a model of the system thus adapted on the basis of the alert (test sequences, col. 6, ln. 23-24, col. 7, ln. 49-57), for execution on the system under test (run all the test cases, col. 7, ln. 54-60).
Barsness discloses a static code analysis tool, wherein: the static code analysis tool is configured to perform static code analysis on the system to generate an alert indicative of an error in the system under test (More particularly, in certain embodiments a static code analysis tool may be utilized to inspect the programming code for code parameters or other portions of the code that may have lead to the occurrence of a particular warning message, [0076]).
Regarding claim 9, Gil discloses a test automation tool configured to execute the test suite thus generated on the system under test (col. 7, ln. 54-60).
Claim(s) 10 is(are) the system implementation which implement claim the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 11 is(are) the system implementation which implement claim the method of claim(s) 8 and is(are) rejected on the same grounds as claim(s) 8.
Regarding claim 12, Gil as modified by Barsness discloses the system as set forth above.
Gil does not expressly disclose wherein the electronic device is any one of a kitchen appliance, a washing machine, a dishwasher, a tumble dryer, a refrigerator, a freezer, a cooker, a lighting, heating, ventilation, air conditioning and/or hot water system, a water softener, a security system, a home entertainment system comprising at least one of a home cinema system and a hi-fi audio system, a television, an audio-visual device, a still or video camera, a portable navigation device, a games console, 
The examiner takes Official Notice that it was known in the art wherein the electronic device is any one of a kitchen appliance, a washing machine, a dishwasher, a tumble dryer, a refrigerator, a freezer, a cooker, a lighting, heating, ventilation, air conditioning and/or hot water system, a water softener, a security system, a home entertainment system comprising at least one of a home cinema system and a hi-fi audio system, a television, an audio-visual device, a still or video camera, a portable navigation device, a games console, an ebook reader, a mobile phone, a vehicle control system, a medical device, a home automation system, a vending machine, an automatic teller machine and a sales checkout machine.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Gil as modified by Barsness by including the electronic devices as were well known in the art.
One of ordinary skill would have been motivated to make the combination, in order to increase the variety of electronic devices which can be tested upon.
Regarding claim(s) 13, claim(s) 13 recites substantially similar limitations to claim(s) 1 and is(are) therefore rejected using the same art and rationale set forth above.
Claim(s) 14 is(are) the computer implemented medium containing instructions of to implement the method claim(s) 1, and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 15 is(are) the computer implemented medium containing instructions of to implement the method claim(s) 8, and is(are) rejected on the same grounds as claim(s) 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113